EXECUTION VERSION

AMENDMENT NO. 2 TO AMENDED AND RESTATED RECAPITALIZATION AGREEMENT

     THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED RECAPITALIZATION AGREEMENT
(this “Amendment”) is made and entered into as of November 10, 2004 by and
between NORTHWEST BIOTHERAPEUTICS, INC., and its affiliates, if any
(collectively, the “Company”), a Delaware corporation with offices at 22322 20th
Ave SE, Suite 150, Bothell, Washington, 98021, and TOUCAN CAPITAL FUND II, L.P.,
and its designees (collectively, “Investor”), a Delaware limited partnership
with offices at 7600 Wisconsin Avenue, Bethesda, MD 20814. All capitalized terms
used herein but not otherwise defined shall have the meaning given such terms in
the Agreement (as defined below).

RECITALS

     WHEREAS, the Company and Investor have entered into that certain Amended
and Restated Recapitalization Agreement, dated as of July 30, 2004 (the
“Agreement”);

     WHEREAS, on October 22, 2004, the Company and Investor entered into
Amendment No. 1 to the Agreement;

     WHEREAS, the Company and Investor desire to further amend the Agreement to
make such changes to the Agreement as are set forth herein; and

     WHEREAS, Section 4.13(f) of the Agreement provides that the Agreement may
be amended or modified only by a written instrument signed by the Company and
Investor.

AMENDMENT

     NOW, THEREFORE, for and in consideration of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Investor hereby agree as follows:

1.

Section 1.1 of the Agreement is hereby amended by replacing “two hundred twenty
five (225)” with “two hundred thirty-five (235)” and by replacing “one hundred
ninety five (195)” with “two hundred (200).”


2.

Section 2.3(b) of the Agreement is hereby amended by replacing “November 5,
2004” with “November 12, 2004.”


3.

Section 2.6(a) and Section 2.6(b) of the Agreement are hereby each amended by
replacing “two hundred twenty five (225)” with “two hundred thirty-five (235)
(or in the event the November Bridge Funding is not provided, two hundred
(200)).”


4.

Section 2.12(a) of the Agreement is hereby amended by replacing “Within fourteen
(14) calendar days of the Amendment Date” with “If Investor provides the
November Bridge Funding.”


1

--------------------------------------------------------------------------------

EXECUTION VERSION

5.

Section 2.12(d) of the Agreement is hereby amended by replacing “October 22
Bridge Warrant” with “November Bridge Warrant.”


6.

Except as amended and/or restated hereby, all other terms and conditions of the
Agreement shall be unaffected hereby and remain in full force and effect.


7.

This Amendment (including the Exhibits hereto, which are an integral part of the
Amendment), together with the Agreement, as amended (including the Schedules and
Exhibits thereto, which are an integral part of the Agreement) and the Related
Recapitalization Documents, constitute the entire agreement among the parties
hereto and thereto with regard to the subjects hereof and thereof and supersede
all prior agreements and understandings relating to the subject matter hereof
and thereof.


8.

This Amendment shall be governed by and construed under the laws of the State of
Delaware, without regard to its conflicts of law provisions.


9.

This Amendment may be executed in one or more counterparts, each of which will
be deemed an original but all of which together shall constitute one and the
same agreement.


10.

This Amendment shall take effect immediately upon execution by the Company and
Investor.


[Remainder of page left intentionally blank]

2

--------------------------------------------------------------------------------

EXECUTION VERSION

     IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT NO. 2
TO AMENDED AND RESTATED RECAPITALIZATION AGREEMENT as of the date above written.

.

  NORTHWEST BIOTHERAPEUTICS, INC.
 
  By: /s/ Alton Boynton
Name:  Alton L. Boynton
Title:  President    
 
TOUCAN CAPITAL FUND II, LP
 
    By: /s/ Linda Powers
Name:  Linda F. Powers
Title:  Managing Director



3